Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 5/14/2020 and 1/13/2021 have been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


           Claims 1-5, 12-15 and 20 are rejected under 35 U.S.C. 102 (a) 1/102 (a) 2 as being anticipated by prior art of record 3GPP TSG RAN WG1 Meeting #88b R1-1704378, Spokane, USA 3rd - 7th April 2017, Source: ZTE, ZTE Microelectronics, hereinafter “ZTE”.

          Consider claims 1, 12, 13 and 20, ZTE et al. clearly disclose 1. A hybrid automatic repeat request (HARQ) feedback indication method, applied to a base station, the method comprising: 
          configuring a timing relationship between a first time domain unit where downlink data is configured and a second time domain unit for an uplink HARQ feedback of the downlink data in control information (fig. 2, section 2.1 (Another example about the flexible timing is related to the dynamic TDD operation. In figure 2, for the slot#1, slot#4 and slot#5, the HARQ feedback for the downlink data is assumed to be self-contained. At the slot#3, there is more DL traffic to be transmitted. To adjust the DL ratio and to reduce the GP overhead, the uplink control part is not included in the slot#3 and the HARQ feedback for the downlink data in the slot#3 is sent in the uplink control part of the slot#4 instead. In that case the gNB needs to notify the UE to change the HARQ timing and PUCCH index in the DCI of the slot#3)); and 
          sending the downlink data and the control information configured with the timing relationship to a terminal (fig. 2, section 2.1, fig. 3, section 2.2). 



          Consider claim 2, and as applied to claim 1 above,
                         claim 14, and as applied to claim 13 above, 
ZTE et al. clearly disclose a method, wherein the control information is downlink control information (DCI), the timing relationship is configured in an information domain of the DCI, the information domain is configured at a fixed location or a configurable location in the DCI, and a length of the information domain is fixed or configurable (section 2.2 (To reduce the DCI overhead and the complexity of blind decoding, the DCI in the PDCCH may only include a 1 bit flag to notify the )). 



          Consider claim 3, and as applied to claim 1 above,
                         claim 15, and as applied to claim 13 above,
ZTE et al. clearly disclose wherein the control information is radio resource control (RRC) signaling, media access control (MAC) control element (CE), or physical layer signaling, and the timing relationship comprise one or more values (section 1 (Agreement:  Timing between DL data reception and corresponding acknowledgement is indicated by a field in the DCI from a set of values. The set of values is configured by higher layer); section 2 (In LTE, the minimum HARQ timing is a fixed value. The PUCCH resource for HARQ feedback is implicitly mapped from the PDCCH resource or explicitly configured by RRC signalling); EN: The term “higher layer” refers to RRC). 


          Consider claim 4, and as applied to claim 1 above, ZTE et al. clearly disclose sending signaling for triggering dynamic HARQ feedback to the terminal (section 2.2 (For different UEs, the size of the value set may vary. To reduce the DCI overhead and the complexity of blind decoding, the DCI in the PDCCH may only include a 1 bit flag to notify the UE that the default configuration is dynamically changed. The actual indication information is then multiplexed with the downlink data in the PDSCH channel)). 


          Consider claim 5, and as applied to claim 4 above, ZTE et al. clearly disclose wherein the signaling for triggering dynamic HARQ feedback comprises RRC signaling, MAC CE or physical layer signaling (section 2.2 (The actual indication information is then multiplexed with the downlink data in the PDSCH channel); EN: the term “actual indication” refers to a physical layer trigger for dynamic HARQ feedback).



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 6-7, 9, 11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record 3GPP TSG RAN WG1 Meeting #88b R1-1704378, Spokane, USA 3rd - 7th April 2017, Source: ZTE, ZTE Microelectronics, hereinafter “ZTE”, in view of Hao et al. (U.S. PG-Publication # 2014/0177491).



         Consider claims 6 and 16, ZTE et al. clearly disclose a hybrid automatic repeat request (HARQ) feedback method, applied to a terminal, the method comprising: 
          receiving downlink data sent by a base station and control information configured with a timing relationship between a first time domain unit where the downlink data is configured and a second time domain unit for an uplink HARQ feedback of the downlink data sent by the base station (fig. 2, section 2.1 (Another example about the flexible timing is related to the dynamic TDD operation. In figure 2, for the slot#1, slot#4 and slot#5, the HARQ feedback for the downlink data is assumed to be self-contained. At the slot#3, there is more DL traffic to be transmitted. To adjust the DL ratio and to reduce the GP overhead, the uplink control part is not included in the slot#3 and the HARQ feedback for the downlink data in the slot#3 is sent in the uplink control part of the slot#4 instead. In that case the gNB needs to notify the UE to change the HARQ timing and PUCCH index in the DCI of the slot#3));
          parsing the timing relationship from the control information; and 
          sending, according to the timing relationship and the first time domain unit where the downlink data is configured, uplink HARQ feedback information of the downlink data to the base station in a corresponding time domain unit (section 2.1, fig. 1 (In that figure, the HARQ feedback for downlink slot#2, slot#3 and slot#4 is transmitted in the uplink slot#5. For the other slots, the timing relationship between DL data reception and the corresponding acknowledgement is n+1, which is the minimum HARQ timing and also considered as a default value); fig. 2 (In figure 2, for the slot#1, slot#4 and slot#5, the HARQ feedback for the downlink data is assumed to be self-contained. At the slot#3, there is more DL traffic to be transmitted. To adjust the DL ratio and to reduce the GP overhead, the uplink control part is not included in the slot#3 and the HARQ feedback for the downlink data in the slot#3 is sent in the uplink control part of the slot#4 instead)).
          However, ZTE et al. do not specifically disclose parsing the timing relationship from the control information.
          In the same field of endeavor, Hao et al. clearly show: 
          parsing the timing relationship from the control information (par. 91 (the parsing module is configured to: parse a Hybrid Automatic Repeat Request (HARQ) timing relationship specified in a notification sent by a base station));                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a HARQ feedback indication. method, as taught by ZTE, and show parsing the timing relationship from the control information, as taught by Hao, so that HARQ feedback can be handled more efficiently.
 


         Consider claim 7, and as applied to claim 6 above,
                        claim 17, and as applied to claim 16 above, 
ZTE et al. clearly disclose a method, wherein the control information is downlink control information (DCI), the timing relationship is configured in an information domain of the DCI, the information domain is configured at a fixed location or a configurable location in the DCI, and a length of the information domain is fixed or configurable, the parsing the timing relationship from the control information (section 2.2 (To reduce the DCI overhead and the complexity of blind decoding, the DCI in the PDCCH may only include a 1 bit flag to notify the UE that the default configuration is dynamically changed. The actual indication information is then multiplexed with the downlink data in the PDSCH channel. The resource elements for this indication information can be determined according a predefined rule, so there is no extra control information needed in the PDCCH for this purpose. The resource elements for notifying the HARQ timing and PUCCH resources are always located at the front of those resource elements to which the gNB is mapping the downlink data)) comprises:
          detecting an information domain of a fixed length or a configurable length at the fixed location of the DCI, to obtain the timing relationship (section 2.2 (For different UEs, the size of the value set may vary. To reduce the DCI overhead and the complexity of blind decoding, the DCI in the PDCCH may only include a 1 bit flag to notify the UE that the default configuration is dynamically changed. The actual indication information is then multiplexed with the downlink data in the PDSCH channel)). 



          Consider claim 9, and as applied to claim 6 above,
                         claim 19, and as applied to claim 16 above,:          
ZTE et al. clearly disclose receiving signaling for triggering dynamic HARQ feedback sent by the base station (section 2.2 (For different UEs, the size of the value set may vary. To reduce the DCI overhead and the complexity of blind decoding, the DCI in the PDCCH may only include a 1 bit flag to notify the UE that the default configuration is dynamically changed. The actual indication information is then multiplexed with the downlink data in the PDSCH channel)). 




          Consider claim 11, and as applied to claim 9 above, ZTE et al. clearly disclose wherein the signaling for triggering dynamic HARQ feedback comprises RRC signaling, MAC CE or physical layer signaling (section 2.2 (The actual indication information is then multiplexed with the downlink data in the PDSCH channel); EN: the term “actual indication” refers to a physical layer trigger for dynamic HARQ feedback).




         Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record 3GPP TSG RAN WG1 Meeting #88b R1-1704378, Spokane, USA 3rd - 7th April 2017, Source: ZTE, ZTE Microelectronics, hereinafter “ZTE”, in view of Hao et al. (U.S. PG-Publication # 2014/0177491), and in view of Bergstrom et al. (U.S. PG-Publication # 2017/0373801).


          Consider claim 8, and as applied to claim 6 above, 
                         claim 18, and as applied to claim 16 above,
they are being rejected for the same reasons as set forth in claims 1 and 3, except:
the timing relationship is one value and the timing relationship are a plurality of values.
          In the same field of endeavor, Bergstrom et al. clearly show:                   
          the timing relationship is one value (par. 10 (receiving Downlink Control Information (DCI) from a radio access node in a first subframe T. The DCI comprises an indication of a HARQ timing offset K)), and 
          the timing relationship are a plurality of values (par. 13 (the indication of the HARQ timing offset K is a value for the HARQ timing offset K. In other embodiments, the indication of the HARQ timing offset K is a value S, wherein the HARQ timing offset K=N+S, where N is a predefined value. In other embodiments, the indication of the HARQ timing offset K is a value S, wherein the HARQ timing offset K=N+S, where N is a preconfigured value. In other embodiments, the indication of the HARQ timing offset K is a value S, wherein the HARQ timing offset K=N+S, where N is a predetermined minimum HARQ timing offset of the wireless device. In other embodiments, the indication of the HARQ timing offset K is a value X, wherein the HARQ timing offset K is a function of the value X));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a HARQ feedback indication. method, as taught by ZTE, and show the timing relationship is one value and the timing relationship are a plurality of values, as taught by Bergstrom, so that HARQ feedback can be handled more efficiently.


          Consider claim 10, and as applied to claim 9 above, ZTE et al. clearly disclose a method, wherein the method further comprises: 
           before the received signaling for triggering dynamic HARQ feedback takes effective, obtaining a default timing relationship and sending the uplink HARQ feedback information of the downlink data to the base station in a corresponding time domain unit according to the default timing relationship and the time domain unit where the downlink data is configured (section 2.1, fig. 1 (In that figure, the HARQ feedback for downlink slot#2, slot#3 and slot#4 is transmitted in the uplink slot#5. For the other slots, the timing relationship between DL data reception and the corresponding acknowledgement is n+1, which is the minimum HARQ timing and also considered as a default value). 





                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 31, 2021